Citation Nr: 1105911	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 25 years of active duty service ending in 
December 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in February 2008.  
A statement of the case was issued in April 2008, and a 
substantive appeal was received in May 2008.  The Veteran 
testified at a hearing before a Decision Review Officer (DRO) in 
October 2008.  A transcript is of record.     

On substantive appeal, the Veteran marked the appropriate box to 
indicate that he wanted a hearing before the Board at the RO.  On 
a form received in March 2010, he marked the appropriate line to 
indicate that he will accept a video hearing or a face-to-face 
hearing with the Board, whichever could be scheduled first.  An 
August 2010 Board video conference hearing was scheduled, but by 
letter received in August 2010, the Veteran requested that the 
hearing be rescheduled.  Another Board video conference hearing 
was scheduled for January 2011, and the Veteran failed to appear.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a), 3.385 
(2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2007.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran a VA audiological examination in November 2007.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.


Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   

Analysis

In a claim received in July 2007, the Veteran reported that his 
bilateral hearing loss and tinnitus began in 1965.  The Veteran's 
DD 214 shows that he was an aerospace ground equipment technician 
for 20 years and 2 months.  In a statement received in July 2010, 
he reported that he was exposed to jet engine noise daily, and to 
the movement of equipment to and from the flight line to the 
ready line.  He added that he operated the equipment on a daily 
basis.  In a letter received in September 2008 and at the October 
2008 DRO hearing, he stated that he was exposed to generator 
sets, gas engines, gas turbine compressors, to name a few.  On 
the flight line, he was exposed to C-130's, 141's, etc.  He noted 
that he was qualified annually with the M-16 through 1986.  For 
reasons hereinafter discussed, the Board finds that his assertion 
of continued symptomatology since active service, while 
competent, is not credible. 

While the Veteran was treated for other disorders in service, 
service treatment records are silent for any complaints, 
treatments, or diagnoses of bilateral hearing loss and tinnitus.  
A May 1980 service treatment record shows that when the Veteran 
was seen for his left ear, the assessment was eustachian 
dysfunction.  On reports of medical history dated in February 
1977 and April 1981, the Veteran marked the appropriate box to 
deny a past and current history of hearing loss and of ear, nose 
or throat trouble.  No hearing loss or tinnitus was noted.  

The Board acknowledges that on an April 1981 report of medical 
history, the Veteran checked the appropriate box to confirm a 
past/current history of ear, nose and throat (ENT) trouble.  
However, it was noted in the physician's summary that "ENT 
refers to some unknown allergies."  Again, no tinnitus or 
hearing loss was noted.  It appears to the Board the Veteran had 
initially marked the response, "DON'T KNOW," when asked if he 
had hearing loss.  In a different colored ink, the Veteran marked 
over the response and initialed the action.  He then marked the 
appropriate box to deny a past/current history of hearing loss.  
Meanwhile, he confirmed past/current histories of other 
disorders.  This is significant in that if the Veteran had in 
fact been experiencing hearing problems during service, it is 
reasonable to expect that he would have confirmed a history of it 
as he had with other disorders.  After all, the express purpose 
of eliciting history from the Veteran at separation was to 
document any ongoing service-related problems, which he was 
competent to report.  The Veteran's current assertions regarding 
hearing problems and tinnitus during service are inconsistent 
with what he reported at the time of separation.  This diminishes 
the credibility of his current statements.

On a November 1981 preliminary physical review, the Veteran 
initialed the appropriate response to indicate that he did not 
have a past/current history of difficulty hearing.  On reports of 
medical examination from February 1977 to July 1986, clinical 
evaluation of the ears was normal.  On dental patient medical 
histories from June 1989 to October 1990, when asked if he had 
experienced any condition not listed on the form, the Veteran 
marked the answer, "NO". 

His in-service history of symptoms at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions made many years 
after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more probative 
value to a contemporaneous medical record report of cause of a 
fall than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the veteran wrote during treatment than to 
his subsequent assertion years later).   

Further, the Veteran reported the onset of symptoms of tinnitus 
to different times.  A VA examination and DRO transcript shows 
that the Veteran reported that tinnitus began in 1986, but 
initially said it started in 1965 when he had filed a claim.  
These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).    

While not determinative by itself, it is also significant that 
there is no evidence of hearing loss and tinnitus until September 
2001, which is 11 years after service.  This lengthy period 
without complaint or treatment after service also suggests that 
there has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Consequently, the one year presumption of inservice incurrence 
for bilateral hearing loss is not for application. 

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his own previous histories of onset of 
symptoms given after service.  For these reasons, the Board finds 
that the weight of the lay and medical evidence is against a 
finding of continuity of symptoms since service separation.   

Having found the Veteran's assertions regarding continuity of 
symptoms not credible, the Board now turns to a weighing of the 
overall evidence and finds that the preponderance of the evidence 
is against service connection for the Veteran's bilateral hearing 
loss and tinnitus.

The Veteran underwent several audiological examination in 
service.

On the authorized audiological evaluation in November 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
15
15
15
10

On the authorized audiological evaluation in January 1971, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
10
10
10
15
10




On the authorized audiological evaluation in March 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
5
LEFT
15
15
10
15
10

On the authorized audiological evaluation in February 1977, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
20
15
15
30
30

On the authorized audiological evaluation in August 1979, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
15
10
10
15
15

On the authorized audiological evaluation in April 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
10
15
15
20
15

On the authorized audiological evaluation in August 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
10
15
15
20
15

On the authorized audiological evaluation in November 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
10
10
10
20
20

On the authorized audiological evaluation in August 1982, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
15
LEFT
20
15
15
25
20

On the authorized audiological evaluation in July 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
15
LEFT
10
15
25
25
25

While the regulatory threshold requirements were not met while in 
service, the Board acknowledges that the evidence shows an upward 
shift in tested thresholds in service.  

In a May 2007 treatment record, Ralph Cepero, M.D. reported that 
the Veteran had a history of loud noise exposure in service.  He 
found that the Veteran had hearing loss and tinnitus with a 
history of loud noise exposure. 

When the Veteran was afforded a VA examination in November 2007, 
he reported military history of acoustic trauma that consisted of 
training with an M-16 rifle once a year for 2 hours on occasion 
from August 1965 to June 1986.  He reported that ear protective 
devices were provided 100 percent of the time they were need and 
that he used the devices 100 percent of the time they were 
provided.  The Veteran opined that the effectiveness of the ear 
protective devices was 50 percent.  He also reported sustained 
noise exposure at levels known to be hazardous to hearing.  The 
Veteran reported exposure to aircraft noise in a flight line 
capacity from April 1966 to June 1986, 6 days a week, 8 to 12 
hours a day.  He reported that ear protective devices were 
provided for both assignments 100 percent of the time they were 
needed and that he used them 100 percent of the time that they 
were provided.  The Veteran opined that the effectiveness of the 
ear protective devices was 70 percent.  The Veteran denied a 
civilian history of occupational or recreational noise exposure. 

On the authorized audiological evaluation in November 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
30
LEFT
10
20
20
30
30

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 100 in the left ear.

It appears to the Board that the auditory thresholds in any of 
the frequencies for the left ear did not reach 40 decibels, or at 
least 26 decibels for at least three of the frequencies.  
Furthermore, the speech recognition score for the left ear using 
the Maryland CNC Test exceeded 94 percent.  Therefore, based on 
the competent medical evidence of record, the Board must conclude 
that the Veteran does not have left ear hearing loss.  The Court 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Nevertheless, VA examiner found that the Veteran had a mildly 
handicapping degree of sensorineural hearing loss and could 
profit from the use of hearing aids.  The VA examiner noted that 
although there is a significant report history of noise exposure, 
nearly all of the hearing screenings while in the military were 
consistent with normal hearing except for an apparent temporary 
threshold shift reported in February 1977.  The VA examiner 
concluded that the available evidence indicated that the Veteran 
had no permanent hearing loss in the military.  It was his 
opinion that it is highly unlike that the Veteran's current 
hearing loss was caused by or resulted from noise exposure in the 
military.

The VA examiner further opined that without any affirmative 
finding of hearing  loss during service, there is no auditory 
basis for the Veteran's tinnitus and that no statement can be 
made concerning the cause of the Veteran's presorted tinnitus 
without resorting to mere speculation.  The Board finds the 
opinion adequate given that he explained the basis for such 
opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  
Further, it is clear that the examiner has considered all 
procurable and assembled data by obtaining all tests and records 
that might reasonably illuminate the medical analysis.  Id.        

The Veteran is competent to report the types of symptoms he has 
experienced and the continuity of such symptoms.  However, in the 
present case a medical examiner, with full knowledge of the 
Veteran's inservice noise exposure and his self-reported history 
of hearing loss and tinnitus over a long period, was nevertheless 
of the opinion that the Veteran's current hearing loss and 
tinnitus are not causally related to service.  The Boards finds 
the medical opinion to be entitled to more weight than the 
Veteran's statements made many years after the fact.  The medical 
opinion is also significant in that it recognized the temporary 
threshold shift reported in February 1977.  This medical finding 
is significant as it addresses the situation addressed by the 
Court in Hensley.    

Subsequently, the Veteran submitted an October 2008 letter from 
Andrea Nava, AuD, F-AAA, CCC-A, who stated that she reviewed 
inservice audiological examinations from November 1969 to July 
1986, Roger J. Traxel, M.D.'s September 2001 private treatment 
record, Ralph Cepero, M.D.'s May 2007 treatment record and the VA 
examination report dated in November 2007.  She opined that the 
VA examination shows a substantial hearing loss beginning in the 
military through the VA examination.  The Board finds the opinion 
inadequate given that no rationale was provided.

Dr. Nava further noted that the Veteran had shared that he had 
been experiencing tinnitus for several years.  The Board notes 
that Dr. Nava did not provide an etiology opinion regarding 
tinnitus.  Furthermore, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

Overall, the Board affords considerably more weight to the 
November 2007 VA opinion than to the statements contained in Dr. 
Cepero's and Dr. Nava's opinions.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Unlike the one-paged private medical opinions, the 
VA opinion was more thorough and detailed.  Furthermore, the VA 
examiner provided a rationale for his opinions. 

The Board acknowledges the Veteran's assertions that his hearing 
loss and tinnitus was due to the noise exposure in service.  
While the Veteran is competent to report symptoms of hearing loss 
and ringing in his ears, he is not competent to opine as to the 
etiology of his bilateral hearing loss and tinnitus.  See Barr, 
21 Vet. App. 303. 

In a statement received in April 2008, the Veteran requested 
another VA examination.  He indicated that the VA examiner was 
"not fair with me and had a personal opinion which was not 
consistent with what I told him."  In a statement dated in 
September 2008 and at the October 2008 DRO hearing, the Veteran 
shared that the VA examiner was curt, unfriendly, and indifferent 
and seemed to be anti-Veteran.  He stated that the VA examiner 
did not want any input or explanations, but wanted "yes" or 
"no" responses to his questions.  However, given what was 
reflected in the VA examination report, it does not appear to the 
Board that the Veteran was limited to "yes" or "no" responses.   
      
In sum, not only is there current persuasive medical evidence 
against the Veteran's claim, the inservice medical evidence is 
also against the claim.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claims.


ORDER

The appeal is denied as to both issues.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


